Case 2:20-cv-00030-JRG Document 435 Filed 06/11/21 Page 1 of 2 PageID #: 35226




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 HUAWEI TECHNOLOGIES CO. LTD.,         §
                                       §
                Plaintiff,             §
                                       §
 v.                                    §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                       §
                                       §
 VERIZON COMMUNICATIONS, INC.,         §
 VERIZON BUSINESS NETWORK              §
 SERVICES, INC., VERIZON ENTERPRISE    §
 SOLUTIONS, LLC, CELLCO                §
 PARTNERSHIP D/B/A VERIZON             §
 WIRELESS, INC., VERIZON DATA          §
 SERVICES LLC, VERIZON BUSINESS        §
 GLOBAL LLC, VERIZON SERVICES          §
 CORP.                                 §
              Defendants.              §
 ___________________________________   §
                                       §
                                       §
 VERIZON BUSINESS NETWORK              §
 SERVICES, INC., CELLCO PARTNERSHIP    §
 D/B/A VERIZON WIRELESS, VERIZON       §
 DATA SERVICES LLC, VERIZON            §
 BUSINESS GLOBAL LLC, VERIZON          §
 SERVICES CORP., AND VERIZON           §
 PATENT AND LICENSING INC.             §
                                       §
         Counterclaim-Plaintiffs,      §
 v.                                    §
                                       §
 HUAWEI TECHNOLOGIES CO. LTD.,         §
 HUAWEI TECHNOLOGIES USA, INC.,        §
 AND FUTUREWEI TECHNOLOGIES INC.       §
                                       §
                    Counterclaim-      §
                    Defendants.        §
Case 2:20-cv-00030-JRG Document 435 Filed 06/11/21 Page 2 of 2 PageID #: 35227




                                             ORDER
       Before the Court is the parties’ Joint Motion for Leave to Amend the Joint Pretrial Order

(the “Motion”) (Dkt. No. 433). In the Motion, the parties jointly request leave to amend their
   .
Proposed Joint Pretrial Order (Dkt. No. 403) to clarify and reduce the disputes at issue in the

forthcoming pretrial conference and trial.

       Having considered the Motion, the Court finds that it should be and hereby is GRANTED.

Accordingly, it is ORDERED that the parties’ have leave to amend the Proposed Joint Pretrial

Order (Dkt. No. 403) in accordance with the First Amended Pretrial Order attached as Exhibit A

to the Motion.


      So ORDERED and SIGNED this 11th day of June, 2021.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
